Citation Nr: 1423949	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include eczema.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as depression, migraine headaches, and insomnia.


REPRESENTATION

The Veteran represented by:  Byron Simpson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1969 to July 1971.  He served in the Republic of Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for a skin disorder, depression, migraine headaches, and insomnia.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing.  A transcript has been associated with the file.  The record was held open for 60 days following the hearing to afford the Veteran the opportunity to submit additional evidence.  The Veteran, through his representative, has submitted additional evidence, most recently in August 2013, pertaining to the acquired psychiatric disorder claim.  The Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in the first instance on remand.  38 C.F.R. §§ 19.37, 20.1304 (2013).  

The Board has recharacterized the issues on appeal.  At his September 2012 hearing, the Veteran made clear that he believed that his migraine headaches, depression, and insomnia were components of an acquired psychiatric disorder, which he then identified as PTSD.  Subsequent to the 2012 hearing, the Veteran has submitted statements and evidence through his representative regarding his "PTSD" claim.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Accordingly, the Board has combined the depression, migraine headaches, and insomnia, into a single disability claim and taken jurisdiction over PTSD as an acquired psychiatric disorder.  As will be discussed, the Board bifurcates the PTSD portion of the acquired psychiatric disorder as that disability is ripe for appellate review.

During his September 2012 testimony before the undersigned, the Veteran alleged that he had erectile dysfunction, either due to service or a service-connected disability.  The issue of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking service connection for a skin disorder, to include eczema.

2.  The Veteran has a current disability of PTSD related to fear of hostile enemy action during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue for service connection for a skin disorder, to include eczema, have been met.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

During his September 2012 hearing before the undersigned, the Veteran stated under oath that he withdrew his claim for service connection for a skin disorder, to include eczema.  See Transcript at 2.  An appeal to the Board may be withdrawn by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2013); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (noting that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of September 2012, the Board had not yet issued a final decision on this case; therefore, the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  38 U.S.C.A. § 7105(d).

Service Connection

The Veteran has submitted copies of VA treatment records dated from March to May 2013, which show several evaluations by VA psychologists resulting in a diagnosis of PTSD in May 2013.  The May 2013 diagnosis contains a description of the Veteran's stressors as including the Veteran's service in Vietnam and coming under a gas attack.  He reported that he was saved from the gas by another soldier who shared a gas mask with him.  The Veteran also testified as to this stressor before the undersigned.  The psychologist indicated that the Veteran's exposure to combat including this episode had caused his PTSD.  

In light of the foregoing, the Board finds that the Veteran has a current disability of PTSD related to fear of hostile military activity as confirmed by a VA psychologist.  The Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f)(3).  The appeal is granted to the extent of service connection for PTSD only. 


ORDER

The appeal for service connection for a skin disorder, to include eczema, is dismissed.

Service connection for PTSD is granted.


REMAND

The Board must remand the claim for service connection for an acquired psychiatric disorder other than PTSD for additional development.

I. VA Examinations

The Board remands to provide the Veteran with a VA examination in conjunction with the acquired psychiatric disorder other than PTSD claim.  In the VA treatment records submitted by the Veteran's representative, the Veteran was diagnosed with depression, Not Otherwise Specified (NOS) in March 2013, PTSD on April 19, 2013, an adjustment disorder, NOS, and rule out PTSD on April 26, 2013, and PTSD and dysthymic disorder on May 17, 2013.  Thus, the Veteran was diagnosed four different ways in a two month period.  The record also contains June 2009 PTSD and depression screens which were both negative.  The Board remands to provide a VA examination to obtain a medical opinion resolving what the current psychiatric disability is, or are (if more than one), and whether any such disability is at least as likely as not related to some event or injury in service, including service in Vietnam.  

As discussed in the Introduction, the Veteran now contends that his migraine headaches and insomnia are components of his acquired psychiatric disability.  He also testified as to persistent symptoms of headaches and insomnia beginning in 1972, the year following separation from service, at the 2012 Board hearing.  The Board remands for an appropriate VA examination to determine whether the Veteran has separate disorders of migraine headaches and insomnia and, if so, whether these are directly related to his period of service.  

II. VA Treatment Records

The RO obtained the Veteran's VA treatment records from the Nashville VA Medical Center through April 21, 2011.  While this case has been on appeal, the Veteran's representative submitted records showing VA treatment from March to July 2013.  It is not clear from the record whether the March to July 2013 VA treatment records are complete.  The Board remands to obtain complete VA treatment records from April 21, 2011 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records from the Nashville, Tennessee, VA Medical Center and its satellite facilities, dated since April 21, 2011, pertaining to psychiatric disorders, migraine headaches, and insomnia.

2.  Schedule the Veteran for an appropriate examination to determine the current nature and etiology of any current acquired psychiatric disorder, to specifically include a depressive disorder, an adjustment disorder, and dysthymic disorder.  The claims file should be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary should be conducted and results reported in detail. 

The VA examiner's report should specifically address the following:

(a) Diagnose all current psychiatric disabilities.

(b) Discuss whether it is at least as likely as not 
(50 percent or more probability) that any other currently diagnosed psychiatric disorder other than PTSD, to include depression NOS, adjustment disorder NOS, dysthymic disorder, or any other diagnosed psychiatric disorder, had its onset in, or is otherwise related to, the Veteran's active service.

(c) Discuss whether it is at least as likely as not 
(50 percent or more probability) that the Veteran's migraine headaches and insomnia are symptoms of the Veteran's service-connected PTSD or other diagnosed acquired psychiatric disorder.

(d) If the Veteran's migraine headaches and insomnia are not symptoms of his service-connected PTSD or another acquired psychiatric disorder, discuss whether it is at least as likely as not that the Veteran's (1) migraine headaches and (2) insomnia are causally related to any event or circumstance of his active service.

(e) If the Veteran's migraine headaches and insomnia are not symptoms of his service-connected PTSD or another acquired psychiatric disorder and not directly related to service, opine whether it is at least as likely as not that the Veteran's (1) migraine headaches and/or (2) insomnia was/were caused by the Veteran's acquired psychiatric disability(ies). 

(f) If the Veteran's migraine headaches and insomnia are not symptoms of PTSD or another acquired psychiatric disorder and not directly related to service or caused by an acquired psychiatric disorder, discuss whether it is at least as likely as not that the Veteran's (1) migraine headaches or (2) insomnia were aggravated by the Veteran's acquired psychiatric disability(ies), to include his service-connected PTSD.  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

It is imperative that the examiner provide clear and separate responses addressing the two distinct questions above involving causation (in question e) and aggravation (in question f). 

A comprehensive rationale must be furnished for all opinions expressed.  That is, the examiner should 
(1) identify what facts and information, whether found in the record or outside the record (i.e., peer-reviewed medical articles or treatises), support the opinion, and 
(2) explain how those facts and information justify the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Then, readjudicate the issues on the merits considering all relevant evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


